DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.

Claim Status
Claims 1-4 are pending.  Examiner acknowledges Applicant’s amendments to claims 1 and 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koski U.S. Patent No. 3,441,297.

With regard to claim 1, Koski discloses a fitting for connecting pipes to hydraulic or pneumatic components or for connecting pipes together, comprising:
a fitting body (at 2) provided with a male thread (see Figure 2) adapted to be engaged by a female thread (see Figure 2) of a locking nut (at 8) ;
an ogive (at 15) being interposed between said locking nut and the fitting body;
a sealing gasket (at 14) being provided between said ogive and said fitting body, said ogive being adapted to adhere to the external surface of a pipe to be connected (via 16), wherein said locking nut (at 8) has an internal taper (at 12) to deform, during the tightening action, said ogive and produce a constriction thereof on the pipe to be connected; and
a mechanical abutment (at 28 - see Figure 2) extending from a portion of the fitting body, wherein, in a configuration for connecting two pipes, a portion of the fitting body that is unthreaded (unthreaded portion between threads of 2 and abutment 28 of 2) is present between said male thread of the fitting body and said mechanical abutment.
Note: the pipes are not a part of the claimed invention.

With regard to claim 2, Koski discloses wherein said locking nut (at 8) deforms, as a consequence of the screwing onto said body, an end of said ogive (at 16) that adheres to said pipe to be connected, deforming it (see Figure 3 where pipe is deformed when 16 bites into the pipe).

With regard to claim 3, Koski discloses wherein said locking nut (at 8), once tightening has occurred, locks against said mechanical abutment (at 28) formed at the body of said fitting (see Figure 3).

With regard to claim 4, Koski discloses wherein at the end of the tightening process an inside diameter of said ogive in the vicinity of the sealing gasket, when pressure of the locking nut is applied thereto, is constant (see Figure 3 below).


    PNG
    media_image1.png
    202
    323
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Kotsakis, Grinsteiner, Yuhara, Chavayda, Woodling, Wolfram ‘890, Wolfram ‘149, Franck and Kody are being cited to show other examples of a fitting with a fitting body, an ogive, a sealing gasket and a mechanical abutment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679